Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
In response to the amendments received 11/08/2021: 
Claims 1 and 3-6 are pending in the current application. Claim 2 is canceled. Claims 1, 3-4 and 6 are amended. 
The objections to the disclosure are overcome. The objections to the claims are overcome 
The rejections under 35 USC § 112 are overcome. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Omori et al. (JP 2017/204327 A)
Regarding claim 1, Omori teaches a cell stack device, or fuel cell stack 100 comprising: 
a support member 20 (P21)
10 on the support member, the at least one cell 301 (P26; Fig. 4-6) comprising; 
a fuel electrode layer 4
a solid electrolyte layer 5 
a first middle layer, or reaction prevention film 7 that is located on the solid electrolyte layer 5, the first middle layer comprising a first region and a second region on a surface opposite the solid electrolyte layer, 
a second middle layer, or second joining material 102 located on the second region of the first middle layer and not on the first region of the first middle layer 7, 
and an air electrode layer, or an air electrode current collector layer 32 that is located on the second middle layer 102 (Fig. 6), and 
a sealing material, or first bonding material 101 located between the support member 20 and the first region of the first middle layer  7/4a/9b (P43; Fig. 13) and in light of the air electrode and second middle layer being the same length, and the first middle layer being the same length as the electrolyte layer, the sealing material will be bonded to the first region of the first middle layer without being bonded to the second middle layer on the second region of the first middle layer (Fig. 6).
an air electrode layer 6 that is located on the middle layer (P26). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Omori et al. (JP 2017/204327 A) in view of Akihiro (JP 6166151 B2) and Hori (US 2010/0266925), and as evidenced by Laucournet et al. (US 2012/0186976)
Regarding claim 1, Omori teaches a cell stack device, or fuel cell stack 100 comprising: 
a support member 20 (P21)
at least one cell, or power generation element sections 10 on the support member, the at least one cell 301 (P26; Fig. 4-6) comprising; 
a fuel electrode layer 4
a solid electrolyte layer 5 
a middle layer, or reaction prevention film 7 that is located on the solid electrolyte layer 5; and 
an air electrode layer 6 that is located on the middle layer (P26). 
Omori is silent in teaching the middle layer 7 includes a first middle layer located on the solid electrolyte layer, the first middle layer comprising a first region and a second region on a surface opposite the solid electrolyte layer; however, Akihiro, in a similar field of endeavor related to cell stack devices, teaches a first middle layer comprising a first region, or a second layer 9b and a second region, or first layer 9a (P11-26. Fig. 1).
Akihiro teaches making the first region, or second layer 9b extend the full length of the solid electrolyte to suppress the occurrence of cracks (P26). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the first middle layer of Omori consist of a first region that extends the length of the solid electrolyte layer, as taught by Akihiro, to suppress the occurrence of cracks. 

Hori teaches having the middle layer, or intermediate layer include a first middle layer 4a bonded to a solid electrolyte layer 9 (P75) and a second middle layer 4b bonded to the air electrode 1 (P77; Fig. 2) to more tightly bond the solid electrolyte layer and middle layer and suppress formation of a reaction layer having high electrical resistance to improve power generation performance (P23. 28-36. 60-62). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the two middle layers, or a first middle layer bonded to the solid electrolyte layer, extending the full length of the solid electrolyte layer and a second middle layer bonded to the air electrode layer, as taught by Hori, in the cell stack device of modified Omori, to improve power generation performance and reliability, where the second middle layer is only between the solid electrolyte layer and the air electrolyte layer, and thus only on only the second region of the first middle layer. 
Furthermore, as evidenced by Laucournet, it is well known to have an intermediate layer, or barrier layer 46 extend only the length of the air electrode layer 47, and not the length of the solid electrolyte layer 45 to suppress a reaction between the layers (P247. 264-265. Fig. 4). 
The size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).  Further, a change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Modified Omori in view of Hori and Akihiro teaches a sealing material, or first bonding material 101 located between the support member 20 and the first region of the first middle layer  7/4a/9b (P43; Fig. 13) and in light of the air electrode and second middle layer being the same length, and the first middle layer being the same length as the electrolyte layer, the sealing material will be bonded to the first region of the first middle layer without being bonded to the second middle layer on the second region of the first middle layer. 
Regarding claim 3, modified Omori in view of Akihiro teaches a first layer on a same surface of the solid electrolyte layer as the first middle layer (P24-26) wherein the first layer and first middle layer are bonded together 
Modified Omori in view of Akihiro is silent in teaching the first middle layer can be formed in separate parts and then bonded together; however, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the first layer in separate parts on the electrolyte layer and then bond them together to improve adhesion/lamination, decreasing the chance of peeling, and since it has been held that constructing formerly integral structure in various elements involves only routine skill in the art.  
Modified Omori in view of Hori teaches the first layer, or first middle layer and solid electrolyte layer contain a rare earth element, wherein a content of the rare earth element in the first layer is different from that a content of the rare earth element in the of the solid electrolyte 
Regarding claim 4, modified Omori in view of Akihiro teaches the sealing material is located between the support member 20 and both the first layer (which will be at bottom of layer) and the first region of the first middle layer, and bonded to both the first layer, and the first region of the first middle layer (P43; Fig. 13). 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Omori in view of Akihiro and Hori as applied to at least claim 1 above, and further in view of Hara et al. (JP2014049248A).
Regarding claim 5, modified Omori in view of Hori teaches the cell stack device according to claim 1. 
Modified Omori is silent in teaching a storage container; and the cell stack device according to claim 1 wherein the storage container houses therein the cell stack device; however, Hara, in a similar field of endeavor related to a cell stack device (abstract) teaches a container for a cell stack device (P12). 
Hara teaches forming a fuel cell module 18 by storing a cell stack device 11 in a storage container 19 (P74-78; Fig. 4) to improve long-term reliability. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the storage container of Hara for the cell stack device of modified Omori to improve long-term reliability.
Regarding claim 6, modified Omori in view of Hara teaches the fuel cell module according to claim 5. 
27 and an auxiliary housing chamber 28 that is separate from the module housing chamber; and the module according to claim 5 contained within the module housing chamber 27 (P80-83; Fig. 5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the module housing device with an external case housing and auxiliary of Hara for the cell stack device of modified Omori to improve long-term reliability.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ohmori (US 2012/0225368) teaches the cell stack device with a plurality of middle layers, or reaction prevention film (GDC). 
Hori et al. (US 2014/0080029) teaches the cell stack device with a manifold and the claimed location of the sealing material. 
Hara et al. (JP2014049248A) teaches an intermediate layer the same length as the air electrode and shorter than a solid electrolyte layer. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729